DETAILED ACTION
This application is being examined under AIA  first-to-file provisions.
Status of claims
Canceled:
none
Pending:
1-18
Withdrawn:
15-16
Examined:
1-14 and 17-18
Independent:
1 and 8
Allowable:
none
Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art before the effective filing date of the claimed invention"

112 Enablement,
Written description

x
BRI
broadest reasonable interpretation

102, 103
x
CRM
"computer-readable media" and equivalent language

101 JE(s)

IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness
x
112/a
35 USC 112(a)

112 "Means for"

112/b
35 USC 112(b)

112 Other

112/f
35 USC 112(f)

Double Patenting


Priority
Priority is claimed to as early as 5/23/2018.

Withdrawal / revision of objections and/or rejections
In view of the amendment and remarks:
The previous objection to the title is withdrawn, and the title has been updated.
The previous objections are withdrawn.
The 112/b rejections are withdrawn, however new rejections are applied.
The 103 rejection is withdrawn, however a new rejection is applied.  
Rejections and/or objections not maintained from previous office actions are withdrawn. The following rejections and/or objections are either maintained or newly applied. They constitute the complete set applied to the instant application.
Claim rejections - 112/b
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 and 17-18 are rejected under 112/b, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However equivalent amendments also would be acceptable.  
The following issues cause the respective claims to be rejected under 112/b as indefinite:
Claim
Recitation
Comment
1, 8
...the method performed by a computer and an analyzer...
performing that test
The claims are indefinite in view of the above 112/a rejection as a result of reading on embodiments lacking written description support.  It is not clear what computer software is required to perform or make those embodiments.

Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim elements relate to each other and to the claim as a whole.

Claim rejections - 112/a
The following is a quotation of 112/a:
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Regarding issues of written description support stemming even from the original claims and original disclosure, MPEP 2161.01.I (e.g. 6th para.), 2163.I and 2163.I.A pertain: "[O]riginal claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed" (MPEP 2161.01.I,6th para.).

Response to arguments regarding 112/a
Applicant states (emphasis removed/added, applicant remarks: p. 15, 2nd para.):
...when the claims are read in light of the specification, it is clear that "performing that test" does not include non-computer activities such as sample collection. The applicant also notes that claim 1 has been amended to explicitly recite that the claimed method includes "receiving the biological sample" (clause (a)) separately from "performing that test" (clause (c)). The applicant also notes that, as set forth in the context of the rejections under 35 U.S.C. § 112(b), the application as filed clearly provides support for the performance of tests by a computer, at least because it explicitly discloses such performance in paragraph 12 and figure 1.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims absent a clearly limiting definition in the specification.  (MPEP 2145.VI provides additional explanation.)
Claims 1 and 8 each still read on "performing the test," and it remains unclear that there is written description for software-implemented performance of the recited all possible types of "tests."
The specification at [12] discloses only specific types of tests and does not provide support for software-implemented performance of the recited all possible types of "tests."

MPEP 2161.01 discusses written description requirements particular to "Computer Programming, Computer Implemented Inventions," in particular regarding "DETERMINING WHETHER THERE IS ADEQUATE WRITTEN DESCRIPTION FOR A COMPUTER-IMPLEMENTED FUNCTIONAL CLAIM LIMITATION" (MPEP 2161.01.I).  The functional claiming of the instant steps is apparent in that, for example, in each of claims 1 and 8 recites only "performing the test," in which "the test" reads on any possible test, using any possible equipment.  This section of the MPEP states that "The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 'merely by clearly describing one embodiment of the thing claimed'" (5th para.) and (6th para.):
Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  ...
As described above and in the enablement rejection, it is not clear that there is adequate written description support, especially with respect to software-implemented nature of claims 1 and 8.

Written description
Claims 1-14 and 17-18 are rejected under 112/a as failing to comply with the written description requirement.  The claims read on subject matter which is not described in the specification in such a way as to reasonably convey to PHOSITA that the inventors, at the time the application was filed, had possession of the claimed invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted.  With regard to any suggested amendment(s) below to overcome a rejection, equivalent amendments also would be acceptable.
Claim 1 recites "...the method performed by a computer..." (preamble) and "obtaining a result for that test by performing that test" (step c).  
In a BRI, the claim reads on any health condition, any tests, and performance "by a computer" of all aspects from test selection, to sample collection, to test performance, to results analysis and reporting.  While a limited set of tests may be selected and performed by a computer, possibly including sample collection, it is not clear that there is support for computer automation of the range of actions across the scope of possible tests for all embodiments within a BRI of the claim.
The specification discloses "...systems comprising one or more computers configured by computer executable instructions stored on non-transitory computer readable media to perform steps of methods described in any of the preceding embodiments, as well as non-transitory computer readable media storing instructions for performing steps of method described in any of the preceding embodiments, could also be implemented without undue experimentation by those of ordinary skill in the art based on this disclosure" (emphasis added, [11]).  The specification also discloses various instances of an "analyzer" ([8, 12, 18]), including only one particular analyzer, a "hematology analyzer" ([12]).  However, it cannot be agreed that PHOSITA, even with reference to the instant disclosure, would have known how to implement a computer system to perform the scope of the claim as described above.  In particular, it is not clear that PHOSITA would have known how to implement computerized analysis, using any analyzer.  In a BRI, the recited analyzer reads on any analyzer, with or without a pre-existing computer command interface, and configured to analyze the recited any type of "sample."  It is not clear 
While there may be written description support and it may have been clear to PHOSITA how to perform the claims with respect to a well-known device such as, for example, the Coulter LH 750 hematology analyzer as taught by Chaves (as cited on the attached "Notice of References Cited" form 892; citing to the abstract, §"MATERIALS AND METHODS;" and entire document), it is not clear that there is written description support for all possible types of testing and all possible analyzers.
MPEP 2161.01 discusses written description requirements particular to "Computer Programming, Computer Implemented Inventions," in particular regarding "DETERMINING WHETHER THERE IS ADEQUATE WRITTEN DESCRIPTION FOR A COMPUTER-IMPLEMENTED FUNCTIONAL CLAIM LIMITATION" (MPEP 2161.01.I).  The functional claiming of the instant steps is apparent in that, for example, in each of claims 1 and 8 recites only "performing the test," in which "the test" reads on any possible test, using any possible equipment.  This section of the MPEP states that "The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 'merely by clearly describing one embodiment of the thing claimed'" (5th para.) and (6th para.):
Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  ...
As described above and in the enablement rejection, it is not clear that there is adequate written description support, especially with respect to software-implemented nature of claims 1 and 8.
Claim 8 similarly lacks support.
As appropriate, these rejections may be overcome, for example, (i) by narrowing to supported embodiments and/or (ii) by clarifying on the record where support can be found and how that support relates to the recitations.  
In general, it is requested that any claim amendment in this regard be accompanied by citations to support in the original disclosure.
MPEP 2163 pertains.


Claim rejections - 102
	In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 8-10
Claims 1-4 and 8-10 are rejected under 35 USC 102 as anticipated by Chaves (as cited on the attached "Notice of References Cited" form 892) as evidenced by Coulter (as cited on the attached "Notice of References Cited" form 892). 
Claim 1 recites automated performance of testing on a biological sample.
Chaves teaches diagnosis of sepsis using a Coulter LH 750 hematology analyzer including, among other components, a laser beam to measure light scatter (abstract, §"MATERIALS AND METHODS;" and entire document). 
The recited receiving reads on Chaves' "peripheral blood samples" (§"MATERIALS AND METHODS," "Patient Selection;" and entire document).
The recited order identifying a condition and determining a test based on the condition read on Chaves' "The correct and timely diagnosis of severe acute infectious processes, such as septicemia, is critical for proper patient management. Laboratory tests most often ordered in this scenario are blood culture, complete blood cell count with differential, and manual differential count. For many years, WBC count, percentage of neutrophils or absolute neutrophil count, increased banded neutrophils, and immature-total neutrophil ratio have been used to predict acute infection" (§"COMMENT;" and entire document); "...we investigated the value of the neutrophil volume SD (the NDW), generated by VCS technology of the Coulter LH 750 hematology analyzer, as an additional predictor of acute infection" (p. 380, 1st col., 2nd para.; and entire document) and "...the NDW may be a sensitive and reliable VCS parameter for use in the diagnosis of acute infection" (p. 380, 2nd col., 2nd para.; and entire document).  Additionally, automating an activity, already known to be performed without automation, such as ordering an analysis appropriate to diagnosis of sepsis and executing that analysis, would have been prima facie obvious to PHOSITA (see MPEP 2144.04.III). 
The recited performing the test and obtaining results of the test read on Chaves' "VCS technology of the Coulter LH 750 hematology analyzer" (p. 380, 1st col., 2nd para.; and entire document; and entire document) as evidenced by Coulter's "VCS... An acronym for Volume, Conductivity and 
The recited presenting reads on Chaves' bar chart depicting "NDW" of patients with "acute infection" versus "Controls" (p. 379, 2nd col.; and entire document).
Similarly, the "system" claim 8 reads on the art as cited in the rejection of method claim 1.  The hardware elements of claim 18 read on the hardware elements of the steps of claim 1 as the cited art was applied to those steps and in particular the Coulter device of Chaves taught by Chaves as "VCS technology of the Coulter LH 750 hematology analyzer" (p. 380, 1st col., 2nd para.; and entire document; and entire document) as evidenced by Coulter's "VCS... An acronym for Volume, Conductivity and Scatter...," in particular the light-based "Scatter" modality (1st page, 1st para.; and entire document).

In claims 2 and 4, the recited first and second panels and first and second tests read on the various tests taught by Chaves "direct current impedance to measure cell volume for accurate size of all cell types, radio frequency opacity to characterize conductivity for internal composition of each cell, and a laser beam to measure light scatter for cytoplasmic granularity and nuclear structure" (p. 378, main text, 1st col.; and entire document) and evidenced by Coulter "VCS Technology" (1st para.; and entire document).  
As claim 2 reads on a single test, then then the recited "single output" reads on Chaves as for example the bar chart (p. 379, 2nd col.; and entire document). 
Similarly, the "system" claim 9 reads on the art as cited in the rejection of method claim 2.  The hardware elements of claim 9 read on the hardware elements of the steps of claim 2 as the cited art was applied to those steps.

In claim 3, the recited analyzer custom behavior exceeding default behavior reads on Chaves teaching of the Coulter LH 750 hematology analyzer, as evidenced by Coulter "user definable flags" (last page; and entire document).
Similarly, the "system" claim 10 reads on the art as cited in the rejection of method claim 3.  The hardware elements of claim 10 read on the hardware elements of the steps of claim 2 as the cited art was applied to those steps.


Nonstatutory double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See MPEP 804.II.B.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
A registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
In case(s) below of double patenting rejections versus claims of pending applications, as opposed to claims of an issued patent, the rejections are provisional rejections because the conflicting claims have not been patented.
Applicant may wish to consider electronically filing a terminal disclaimer (MPEP 1490.V pertains, along with https://www.uspto.gov/patents-application-process/applying-online/eterminal-disclaimer).  Electronic filing may lead to faster approval of the disclaimer.  Also, if filing electronically, Applicant is encouraged to notify the examiner by telephone so that examination may be resumed more quickly.
Instant claims 1-14 and 17-18 are rejected on the grounds of non-statutory obviousness-type double patenting over all claims in the conflicting application(s) and/or patent(s) listed below.  The instant and conflicting claims generally are directed to biological testing.  Although the conflicting claims are not identical to the instant claims, they also are not patentably distinct from the instant claims either because the instant claims recite obviously equivalent or broader limitations in comparison to the conflicting claims or because the instant claims recite limitations which are obvious over Chaves (as cited on the attached "Notice of References Cited" form 892) as evidenced by Coulter (as cited on the attached "Notice of References Cited" form 892).  At this point in examination, it is not clear that the instant claims recite limitations which are (a) narrower than limitations in the conflicting claims and (b) not taught in a combinable way by the above art.  To the extent that the conflicting claims are narrower than the instant claims, such limitations do not prevent double patenting.
Application
Patent
Remarks / examples
16390648

In a BRI, instant claims 1-14 and 17-18 read on embodiments within the scope of conflicting claims 1-20 and/or are obvious over the conflicting claims in view of the art cited above.


Citations to art
	In the above citations to documents in the art, rejections refer to the portions of each document cited as example portions as well as to the entirety of each document, unless otherwise noted in the situation of lengthy, multi-subject documents.  Other passages not specifically cited within a document may apply as well.

Examiner Comment
Applicant is encouraged to request an interview for clarification or discussion regarding the rejection(s).  The examiner's phone number is provided below.
If filing after final, Applicant is encouraged to consider filing via the AFCP pilot program (78 Fed. Reg. 29117; https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20).

Conclusion
No claim is allowed.
Applicant's amendments necessitated the new grounds for rejection in this action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-

Inquiries
Information regarding the filing, management and status of patent applications which are published (available to all users) or unpublished (available to registered users) may be obtained from the Patent Center: https://patentcenter.uspto.gov. Further is available at https://www.uspto.gov/patents/apply/patent-center, and information about filing in DOCX format is available at https://www.uspto.gov/patents/docx. 
The Electronic Business Center (EBC) at 866-217-9197 (toll-free) is available for additional questions, and assistance from a Customer Service Representative is available at 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner for this Office action, G. Steven Vanni, may be contacted at: 
(571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1631